299 A.2d 430 (1972)
Lawrence A. BARISA, Plaintiff Below, Appellant,
v.
CHARITABLE RESEARCH FOUNDATION, INC., a Delaware corporation, Defendant Below, Appellee.
Supreme Court of Delaware.
July 10, 1972.
Arthur J. Sullivan and Richard P. Beck, of Morris, James, Hitchens & Williams, Wilmington, for plaintiff below, appellant.
Joseph T. Walsh, Wilmington, for defendant below, appellee.
Before WOLCOTT, C. J., and CAREY and HERRMANN, JJ.
PER CURIAM:
In this action for severance pay under an employment contract, the Superior Court granted judgment n. o. v. in favor of the defendant employer. See 287 A.2d 679.
We agree with the conclusions and the reasons therefor stated by the Superior Court.
We find unmeritorious the appellant's contention that there was a determinative issue of fact for the jury either as to any rule of employment or the motive underlying the employee's concealment of his misconduct.
Affirmed.